MEMORANDUM DECISION
                                                                               FILED
      Pursuant to Ind. Appellate Rule 65(D),
                                                                          Apr 11 2016, 9:13 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                CLERK
                                                                           Indiana Supreme Court
      court except for the purpose of establishing                            Court of Appeals
                                                                                and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      David W. Stone IV                                        Jerry T. Drook
      Stone Law Office & Legal Research                        Marion, Indiana
      Anderson, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Lora (McIlwain) Marshall,                                April 11, 2016
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               27A04-1509-DR-1388
              v.                                               Appeal from the Grant Superior
                                                               Court
      Gregory McIlwain,                                        The Honorable Jeffrey D. Todd,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               27D01-1310-DR-331



      Bradford, Judge.



                                          Case Summary
[1]   Appellant-Respondent Lora Marshall (“Wife”) and Appellee-Petitioner

      Gregory McIlwain (“Husband”) were married on May 2, 2009. On May 15,
      Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016         Page 1 of 21
      2015, the trial court issued an order dissolving the parties’ marriage, dividing

      the marital estate, and imposing $1500 in sanctions against Wife. Wife appeals

      from the trial court’s subsequent denial of her motion to correct error

      challenging the trial court’s division of marital assets and order imposing $1500

      in sanctions against her, contending that the trial court abused its discretion in

      both regards. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   The parties were married on May 2, 2009. On October 24, 2013, Husband filed

      a petition seeking the dissolution of the parties’ marriage. No children were

      born of the parties’ marriage.


[3]   On September 3, 2014, after receiving a request for a restraining order from

      Wife, the trial court issued said order prohibiting either of the parties from

      encumbering, transferring, or otherwise disposing of marital assets. Shortly

      after the protective order was issued, Wife sought permission to sell her

      Chrysler Sebring. Husband did not consent to the sale. The trial court set a

      hearing on Wife’s petition for October 31, 2014. This hearing, however, was

      later canceled. Wife subsequently sold a small commercial building located in

      Marion without first receiving Husband’s consent or permission to do so by the

      trial court.


[4]   During the course of the proceedings, both parties made requests for discovery

      and both filed motions to compel. Both parties subsequently filed motions for


      Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 2 of 21
      sanctions relating to the discovery issues. On January 23, 2015, following a

      hearing, the trial court issued an order denying Wife’s request for sanctions,

      granting Husband’s requests for sanctions, and ordering Wife to comply with

      all discovery requests by January 26, 2014.


[5]   The trial court conducted an evidentiary hearing on March 12 and 30, 2015.

      On May 15, 2015, the trial court issued an order dissolving the parties’

      marriage, dividing the marital estate, and imposing a $1500 sanction against

      Wife. The trial court’s order included findings of fact and conclusions thereon.

      In dividing the marital estate, the trial court found that an unequal distribution

      of the estate was warranted and divided the marital estate as follows:


       To Wife


                   Asset                                                 Debt

       Small Office Building             $17,638.00          VIA Credit Union                 $6,715.89
                                                             (Sebring)
       2008 Chrysler Sebring               $6,018.00         Fedloan Servicing               $56,770.12

       Star Savings Account              $52,000.00          Sallie Mae                       $9,761.58

       Trust Account with                $86,536.57          Jared Taylor                     $1,000.00

       KHC

       VIA Checking                          $148.75         Furniture Credit Card            $1,000.00

       Account

       Personal Property in              $10,000.00          NCICA for Kennedy’s              $2,052.00
       her possession                                        Inc.


      Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016     Page 3 of 21
                                                             Deals Backyard Splash            $1,450.00



       To Husband

                   Asset                                                 Debt

       3891 Frances Slocum               $25,000.00          Ford Credit                     $22,426.80
       Trail
       Lawson Road                     $148,700.00

       2013 Ford F-250                   $43,000.00

       2003 Harley Davidson                $7,500.00

       2000 Rinker Captiva                 $5,500.00
       Boat
       ING (Voya) 401(k)                 $53,275.16

       Beacon Savings                        $885.58

       xxx038

       Beacon Checking                     $3,988.09




      Appellant’s App. pp. 11-12.


[6]   On June 4, 2015, Wife filed a motion to correct error. Following a hearing on

      Wife’s motion, the trial court granted the motion with respect to a misspelling

      of Wife’s name. The trial court denied the motion in all other respects. This

      appeal follows.



                                 Discussion and Decision
      Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016     Page 4 of 21
[7]   On appeal, Wife contends that the trial court abused its discretion in dividing

      the parties’ marital estate. Wife also contends that the evidence is insufficient

      to sustain trial court’s sanction award.


           I. Whether the Trial Court Abused its Discretion in
                      Dividing the Marital Estate
[8]   Wife argues that the trial court abused its discretion by ordering an unequal

      distribution of the marital estate.


              When reviewing a claim that the trial court improperly divided
              marital property, we must decide whether the trial court’s
              decision constitutes an abuse of discretion. Keller v. Keller, 639
N.E.2d 372, 373 (Ind. Ct. App. 1994), trans. denied. We consider
              only the evidence most favorable to the trial court’s disposition of
              the property. Id. We will reverse only if the result is clearly
              against the logic and effect of the facts and the reasonable
              inferences to be drawn therefrom. Id.


      Capehart v. Capehart, 705 N.E.2d 533, 536 (Ind. Ct. App. 1999), trans. denied.


[9]   In challenging the trial court’s division of the marital estate, Wife claims that

      the trial court’s findings and conclusions thereon are not supported by the

      evidence. Specifically, Wife complains that the trial court’s findings regarding

      (1) a one-half interest that Husband has in some farmland, (2) the value of

      Husband’s 401(k), and (3) whether Husband brought significant debt to the

      marriage are not supported by the evidence. For his part, Husband claims that

      the trial court’s findings and conclusions thereon are, in fact, supported by the

      evidence.

      Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 5 of 21
        When findings and conclusions thereon are entered by the trial
        court pursuant to the request of any party to the action, we apply
        a two-tiered standard of review. Maloblocki v. Maloblocki, 646
N.E.2d 358, 361 (Ind. Ct. App. 1995).

                 First, we determine whether the evidence supports
                 the findings and second, whether the findings support
                 the judgment. In deference to the trial court’s
                 proximity to the issues, we disturb the judgment only
                 where there is no evidence supporting the findings or
                 the findings fail to support the judgment. We do not
                 reweigh the evidence, but consider only the evidence
                 favorable to the trial court’s judgment. Challengers
                 must establish that the trial court’s findings are
                 clearly erroneous. Findings are clearly erroneous
                 when a review of the record leaves us firmly
                 convinced a mistake has been made. However, while
                 we defer substantially to findings of fact, we do not
                 do so to conclusions of law. Additionally, a
                 judgment is clearly erroneous under Indiana Trial
                 Rule 52 if it relies on an incorrect legal standard. We
                 evaluate questions of law de novo and owe no
                 deference to a trial court’s determination of such
                 questions.

        Balicki v. Balicki, 837 N.E.2d 532, 535-36 (Ind. Ct. App. 2005)
        (quoting Carmichael v. Siegel, 754 N.E.2d 619, 625 (Ind. Ct. App.
        2001)), trans. denied.

        Additionally, where a trial court has entered special findings at a
        party’s request pursuant to Trial Rule 52(A), we may affirm the
        judgment on any legal theory supported by the findings. Mitchell
        v. Mitchell, 695 N.E.2d 920, 923 (Ind. 1998).


Trabucco v. Trabucco, 944 N.E.2d 544, 548-49 (Ind. Ct. App. 2011), trans. denied.



Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 6 of 21
[10]   Indiana Code section 31-15-7-4(b) requires the trial court to divide marital

       property in a just and reasonable manner.


               The court shall presume that an equal division of the marital
               property between the parties is just and reasonable. However,
               this presumption may be rebutted by a party who presents
               relevant evidence, including evidence concerning the following
               factors, that an equal division would not be just and reasonable:

                        (1) The contribution of each spouse to the acquisition
                        of the property, regardless of whether the
                        contribution was income producing.
                        (2) The extent to which the property was acquired by
                        each spouse:
                               (A) before the marriage; or
                               (B) through inheritance or gift.
                        (3) The economic circumstances of each spouse at the
                        time the disposition of the property is to become
                        effective, including the desirability of awarding the
                        family residence or the right to dwell in the family
                        residence for such periods as the court considers just
                        to the spouse having custody of any children.
                        (4) The conduct of the parties during the marriage as
                        related to the disposition or dissipation of their
                        property.
                        (5) The earnings or earning ability of the parties as
                        related to:
                               (A) a final division of property; and


                                (B) a final determination of the property
                                rights of the parties.


       Ind. Code § 31-15-7-5. “Marital property includes property owned by either

       spouse prior to the marriage.” Capehart, 705 N.E.2d at 536 (citing Ind. Code §


       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 7 of 21
       31-15-7-4(a)(1)). “Marital property also includes both assets and liabilities.” Id.

       (citing Dusenberry v. Dusenberry, 625 N.E.2d 458, 461 (Ind. Ct. App. 1993)).


          A. Husband’s One-Half Interest in Certain Farmland and
              Income Earned from Family Farming Operation
[11]   With respect to Husband’s one-half interest in certain farmland, the trial court

       found as follows:


               10. The farm real estate on Lawson Road is jointly held in the
               name of Husband and his father. This property was purchased in
               2008, before the parties were even married. Husband’s father
               purchased the land and, intending it to be a gift, had the property
               titled jointly with Husband. There is a mortgage on the property,
               but it is solely in the name of Husband’s father and is paid by
               Husband’s father. Accordingly, Husband’s one-half interest in
               the property is a marital asset, but the mortgage is not a marital
               debt.


       Appellant’s App. p. 9. With regard to the farmland, the trial court concluded:


               3. The Court finds that Husband has demonstrated [ ] by a
               preponderance of the evidence an unequal distribution of the
               marital estate should be made in his favor. Specifically, the
               Lawson Road farmland is the largest asset of the marriage, and
               was a gift to Husband prior to the marriage.…


       Appellant’s App. p. 11.


[12]   Wife claims on appeal that the evidence was insufficient to support the trial

       court’s finding that Husband’s one-half interest in the farmland was intended to

       be a gift from Husband’s father. In support, Wife asserts that Husband’s father

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 8 of 21
       did not testify during the evidentiary hearing, Husband indicated that his father

       purchased the land on his own because Husband had no collateral or cash

       reserve, and Wife, who was dating Husband at the time, handled some of the

       paperwork and put Husband’s name on the deed in addition to Husband’s

       father’s name.


[13]   With respect to the farmland at issue, the record demonstrates that neither

       Husband nor Wife made any financial contribution to the purchase of the

       farmland. Further, regardless of whether Husband’s father or Wife actually

       listed Husband’s name on the deed, nothing in the record even suggests that

       Husband’s father objected to the inclusion of Husband’s name on the deed or

       has attempted to remove Husband’s name from the deed. Tax records prepared

       for the property for the 2014 calendar year indicate that as of 2014, both

       Husband and his father are listed as the deed holders of the property and the

       evidence demonstrates that as of the date of the final hearing, the farmland

       remained deeded to both Husband and Husband’s father. In addition, while

       there is a mortgage attached to the farmland, this mortgage is solely in

       Husband’s father’s name and nothing in the record indicates that Husband’s

       father requires Husband to make any financial contribution to the monthly

       mortgage payments. Based on this evidence, we conclude that it was

       reasonable for the trial court to infer from this evidence that Husband’s father

       intended for Husband’s one-half interest in the farmland to be a gift to

       Husband.


[14]   Further, with respect to the parties’ income, the trial court found as follows:

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 9 of 21
               16. Wife is employed with MedExpress, and earns
               approximately $45,000.00 per year. She is also enrolled at
               Indiana Wesleyan University working toward a master’s degree
               in nursing. Husband is employed through Holsum in Fort
               Wayne and earns approximately $52,000.00 per year. At times,
               Husband also earns nominal income doing work with his father
               on the family farming operations.


       Appellant’s App. p. 10. On appeal, Wife challenges the portion of the trial

       court’s finding relating to the income Husband earns from the family farming

       operation. In challenging this finding, Wife alleges that Husband “is engaging

       in what could charitably be called ‘creative bookkeeping’ to reduce his income.”

       Appellant’s Br. p. 14. Wife also points to Husband’s testimony that in a good

       year, he could potentially earn as much as $12,000 from the family farming

       operation, claiming that such a level of income could not be considered

       “nominal.” Appellant’s Br. p. 14.


[15]   We note that review of the record does not indicate that Husband actually

       earned $12,000 from the family farming operation during any relevant time

       period, but rather that Husband testified that, in a good year, he could

       potentially earn as much as $12,000. Specifically, Husband testified that

       depending on a number of factors, for any given year, he could suffer a loss or

       earn somewhere between no income and $10,000 to $12,000. Husband

       reiterated that multiple factors beyond his control, including the weather and

       crop markets, impact the potential income he earns each year. Husband also

       testified that the depreciation of certain farming assets, including the truck he



       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 10 of 21
       uses for farming operations, can also factor into the calculation of any income

       earned from farming.


[16]   Based on this evidence, we cannot say that the trial court’s finding that “[a]t

       times, Husband also earns nominal income” from the family farming

       operations to be clearly erroneous. Despite Wife’s claim, the record does not

       indicate that Husband actually earned $12,000 a year from farming, but rather

       that in a good year, he could potentially earn up to that amount. The record

       further indicates that in other years, Husband could earn no income or even

       suffer a loss. Considering the evidence most favorable to the trial court’s

       disposition, we conclude that the trial court acted within its discretion with

       regards to its findings relating to the parties’ income. See generally Capehart, 705
N.E.2d at 536 (providing that when reviewing a claim that the trial court

       improperly divided marital property, we consider only the evidence most

       favorable to the trial court’s disposition of the parties’ property). Furthermore,

       to the extent that Wife’s challenge to the trial court’s finding relating to

       Husband’s potential income earned from farming amounts to an invitation for

       this court to reweigh the evidence, we must decline Wife’s invitation. See

       Trabucco, 944 N.E.2d at 549 (providing that when reviewing the trial court’s

       factual findings, we do not reweigh the evidence, but consider only the evidence

       favorable to the trial court’s judgment).


                                         B. Husband’s 401(k)
[17]   The trial court found that Husband “brought into the marriage” a 401(k) “he

       had contributed to for sixteen (16) years[.]” Appellant’s App. p. 9. The trial
       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 11 of 21
       court did not make any conclusion based on this finding beyond the conclusion

       that Husband brought “significantly more property into” the parties’ marriage

       than did Wife. Appellant’s App. p. 11. This conclusion was made considering

       not only the value of Husband’s 401(k), but also the above-discussed farmland

       and other assets brought to the parties’ marriage by Husband.


[18]   At the time of the evidentiary hearing, Husband’s 401(k) was valued at

       $53,275.16. Wife asserts that the trial court’s finding that Husband had

       contributed to the 401(k) for sixteen years is not supported by the evidence. As

       such, she claims that the trial court abused its discretion in using Husband’s pre-

       marital contributions to the 401(k) as a justification for an unequal distribution

       of the marital estate.


[19]   The record demonstrates that as of March 12, 2015, Husband had worked for

       Lewis Bakeries for nearly twenty-one years. As part of Husband’s employment,

       he had the opportunity to contribute to a 401(k). Husband testified that he

       began paying into the 401(k) “[a] couple of years before we got married.” Tr. p.

       37. Father testified that even though he had been employed by Lewis Bakeries

       for nearly twenty-one years, he did not begin investing in the 401(k) account at

       the time he first began working for Lewis Bakeries. While Husband could not

       pinpoint exactly when he began investing in the 401(k), he indicated that he

       began investing in the 401(k) “a long time ago.” Tr. p. 38. Husband further

       testified that although a portion of the value of his 401(k) had accrued prior to

       the parties’ marriage, the “vast majority” of the value had accrued during the

       parties’ marriage. Tr. p. 38.

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 12 of 21
[20]   Our review of the record indicates that the evidence does not support the trial

       court’s finding that Husband had been paying into the 401(k) for sixteen years.

       However, we cannot say that the related conclusion, i.e., the conclusion that

       Husband brought significantly more property to the parties marriage than Wife,

       is not supported by the record and the other findings made by the trial court.

       The record demonstrates that Husband brought significantly more property into

       the parties’ marriage than did Wife. Specifically, the record demonstrates that

       in addition to the above-discussed farmland and his 401(k), Husband brought

       the marital property, i.e., the family farmstead on Frances Slocum Trail, to the

       parties’ marriage. In addition, Wife does not contest the trial court’s finding

       that while she brought approximately $80,000 in assets to the parties’ marriage,

       these assets were off-set by approximately $30,000 in debt. As such, although

       we agree that the trial court’s finding regarding the length of time that Husband

       had been paying into his 401(k) is not supported by the evidence, considering

       all of the assets brought to the marriage by Husband, we conclude that the trial

       court did not abuse its discretion in concluding that Husband brought

       significantly more property into the parties’ marriage than did Wife.


                                          C. Husband’s Debt
[21]   The trial court found that Husband brought “insubstantial debt” to the parties’

       marriage. In challenging the trial court’s finding, Wife refers to a credit report

       for Husband that was apparently requested by Wife on February 9, 2009,

       approximately three months before the parties married. The record

       demonstrates that Husband had never seen the credit report before the

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 13 of 21
       evidentiary hearing and that he had never given Wife permission to obtain his

       credit report. The record also demonstrates that the credit report was not

       admitted into evidence during the evidentiary hearing. Husband, however, was

       questioned during the evidentiary hearing about the contents of the credit

       report.


[22]   During the evidentiary hearing, Husband was questioned about the following

       pre-marital debts:


                          Identification of Debt                                     Balance

             Auto   Loan     through    Charles    St.                          $18,071
             Community
             Auto Lease through Chrysler Financial                              $8687 total
                                                                                $542 monthly
             Lawnmower Loan through Solidarity                                  $8269
             Federal Credit Union
             Unknown Loan through VIA Credit Union                              $8062
             Student Loan through Nelnet                                        $6003
             Wife’s Engagement Ring                                             $3408
             purchased from Osterman Jewelers
             Chase Credit Card                                                  $1633



[23]   With respect to the auto loan through Charles St. Community, Husband

       testified that the loan was actually his son’s loan, on which he had merely co-

       signed. Nothing in the record suggests that Husband’s son had ever failed to

       satisfy his obligation under this loan. Likewise, with respect to the student loan

       through Nelnet, Husband testified that this loan was actually his daughter’s

       loan, on which he had merely co-signed. As was the case with his son, nothing

       in the record suggests that Husband’s daughter had ever failed to satisfy her

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016    Page 14 of 21
       obligation under this loan. Given the evidence indicating that Husband was not

       primarily responsible for either of these loans, coupled with the lack of evidence

       suggesting that either of his children had ever failed to satisfy their

       responsibilities under said loans, we cannot say that trial court abused its

       discretion in seemingly determining that neither of these loans amounted to a

       significant debt brought to the parties’ marriage by Husband.


[24]   With regard to the lawnmower loan, Husband testified that this loan was

       satisfied around the time of the parties’ marriage. Further, Husband contested

       the unknown loan through VIA credit union, testifying that he did not

       recognize the debt and that he had not banked or conducted business at VIA

       Credit Union at any time prior to the parties’ marriage. The trial court, acting

       as the trier-of-fact appears to have found Husband’s testimony regarding the

       above-discussed loans to be credible. See generally, McClendon v. State, 671
N.E.2d 486, 488 (Ind. Ct. App. 1996) (providing that the trier of fact is free to

       believe or disbelieve witnesses as it sees fit).


[25]   With respect to the remaining loans, Husband does not challenge the assertion

       that he was leasing a Jeep through Chrysler Financial at the time of the parties’

       marriage, that he had a small amount of credit card debt, and that he had not

       yet satisfied the debt relating to Wife’s engagement ring. However, given that

       balances on these debts that were presented by Wife were calculated

       approximately three months prior to the parties’ marriage, it is not

       unreasonable for the trial court to find that Husband’s level of indebtedness

       would have actually been lower at the time of the parties’ marriage as he would

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 15 of 21
       have been making monthly payments on these outstanding debts in the months

       between when the credit report indicating the balances was requested by Wife

       and the parties’ marriage. As such, we cannot say that the trial court abused its

       discretion in finding that Husband did not bring significant debt to the parties’

       marriage.


                                         II. Sanctions Order
[26]   Wife also challenges the trial court’s order that she pay $1500 in sanctions for

       costs associated with Husband’s efforts to compel discovery and what the trial

       court found to be a willful violation of the court’s order restraining the sale of

       marital property. Specifically, Wife contends that the evidence is insufficient to

       support the trial court’s sanctions order.1 For his part, Husband argues that the

       evidence is sufficient to support the trial court’s sanction order.


[27]   A trial court generally possesses the inherent power to sanction both for

       discovery violations and for a willful violation of a court order. See Allied

       Property & Cas. Ins. Co. v. Good, 919 N.E.2d 144, 153-55 (Ind. Ct. App. 2009),

       trans denied. “‘The only limitation on the trial court in determining an

       appropriate sanction is that the sanction must be just.’” Prime Mortgage USA,




       1
         We note that in challenging the sufficiency of the evidence to support the sanctions order,
       Wife has failed to provide this court with a copy of the transcript relating to the January 23,
       2015 hearing on Husband’s motion for sanctions relating to his motion to compel discovery.
       To the extent that Wife’s failure to provide us with the transcript hampers our review of the
       issue presented on appeal, we remind wife that she bore the duty to provide this court with an
       adequate record for review. See Page v. Page, 849 N.E.2d 769, 771 (Ind. Ct. App. 2006).

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 16 of 21
Inc. v. Nichols, 885 N.E.2d 628, 649 (Ind. Ct. App. 2008) (quoting Bankmark of

Fl., Inc. v. Star Fin. Card Servs., Inc., 679 N.E.2d 973, 978 (Ind. Ct. App. 1997)).

With respect to a party’s failure to comply with discovery requests, we observe

that under Indiana Trial Rule 37(A),

        A party, upon reasonable notice to other parties and all persons
        affected thereby, may apply for an order compelling discovery[.]
                                         ****
               (4) Award of expenses of motion. If the motion is
               granted, the court shall, after opportunity for hearing,
               require the party … whose conduct necessitated the
               motion … to pay to the moving party the reasonable
               expenses incurred in obtaining the order, including
               attorney’s fees, unless the court finds that the
               opposition to the motion was substantially justified or
               that other circumstances make an award of expenses
               unjust.


“We vest trial courts with wide discretion in dealing with discovery matters and

will reverse a trial court’s decision regarding discovery only for an abuse of

discretion.” Nichols, 885 N.E.2d at 648 (citing Marshall v. Woodruff, 631 N.E.2d
3, 5 (Ind. Ct. App. 1994)). We will find such an abuse “‘only if it is clearly

against the logic and circumstances before the court, or when the trial court has

misinterpreted the law.’” Id. at 648-49 (quoting Mallard’s Pointe Condo. Ass’n v.

L&L Investors Grp., LLC, 859 N.E.2d 360, 364 (Ind. Ct. App. 2006), trans.

denied). Further, with respect to a failure to comply with trial court orders, the

Indiana Supreme Court has held as follows:

        When challenged on appeal, trial court sanctions for failure to
        comply with court orders are reviewed for an abuse of discretion.
Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 17 of 21
               McCullough v. Archbold Ladder Co., 605 N.E.2d 175, 180 (Ind.
               1993). We presume that the trial court will “act in accord with
               what is fair and equitable in each case,” and thus we will only
               reverse “if the trial court’s decision is clearly against the logic and
               effect of the facts and circumstances before the court, or if the
               trial court has misinterpreted the law.” Id. The conduct and
               equities will vary with each case, and we thus generally leave that
               determination to the sound discretion of the trial courts.


       Wright v. Miller, 989 N.E.2d 324, 330 (Ind. 2013).


[28]   In ordering that Wife pay $1500 in sanctions, the trial court made the following

       factual findings:


               11. On July 28, 2014, Wife filed a Motion for Provisional Orders
               and Request for a Restraining Order prohibiting the parties from
               selling, encumbering, donating, giving or otherwise disposing of
               marital property. The Court granted Wife’s request on
               September 3, 2014 and entered a joint and mutual restraining
               order as to the marital property.
                                              ****
               13. On November 26, 2014, Husband filed a Motion to Compel
               Production of Documents alleging that Wife refused to comply
               with discovery requests. The Court granted the Motion to
               Compel and ordered Wife to respond to discovery requests by
               December 8, 2014, at noon. Wife failed to timely comply with
               the Order Compelling Discovery, and on January 22, 2015,
               Husband filed a Motion for Sanctions. In response, Wife filed
               her own Motions for Sanctions. Both Motions were heard by the
               Court on January 23, 2015. Following arguments from counsel,
               the Court entered an Order on January 23, 2015, denying Wife’s
               motion, but granting Husband’s Motion for Sanctions.
                                              ****
               15. In violation of the Restraining Order entered September 3,
               2014, Wife sold the commercial property located on 3rd Street in

       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 18 of 21
               Marion, Indiana, in December 2014. Neither Wife nor her
               counsel informed Husband or his counsel that an offer to
               purchase had been made or accepted on this property. In fact,
               Wife did not make Husband aware of the terms of the sale until
               the eve of the first day of the finagling hearing held on March 12,
               2015. Evidence was presented that the commercial property had
               an assessed value of approximately $80,800.00, but the sale price
               accepted by Wife was only $25,000.00, and the net proceeds
               from the sale totaled $17,638.06.


       Appellant’s App. pp. 9-10. In light of these findings, the trial court concluded

       as follows:


               6. As a consequence of willfully violating this Court’s
               Restraining Order prohibiting the sale of marital assets during the
               pendency of this matter, and to compensate Husband for fees
               associated with obtaining discovery, Wife is ordered to pay
               Husband’s attorney, Natalie Wasson, the sum of $1,500.00.
               Counsel for Wife is ordered to pay this sum directly from the
               trust account proceeds to Wife before making any distribution to
               Wife.


       Appellant’s App. p. 12.


[29]   Wife argues that the trial court’s sanction order is punitive as the evidence

       demonstrates that Husband’s counsel only completed $352.50 worth of legal

       work associated with the motion to compel discovery. Thus, she asserts that

       the trial court’s sanctions order should be reduced to $352.50. If the trial court’s

       sanctions order only related to the discovery issue, this argument may have

       more merit. However, the trial court’s sanctions order also included a sanction




       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 19 of 21
       for what the trial court found to be a willful violation of the restraining order by

       Wife.


[30]   The trial court found that after requesting the order herself, Wife willfully

       violated the restraining order by selling a piece of marital property, i.e., the

       commercial property located in Marion. A willful violation of a lawfully

       entered court order can amount to indirect contempt which may be sanctioned

       by the trial court. See MacIntosh v. MacIntosh, 749 N.E.2d 626, 629 (Ind. Ct.

       App. 2001), trans. denied. Such sanctions “may seek to both coerce behavior

       and to compensate an aggrieved party.” Id. at 631. Wife does not challenge the

       sufficiency of the evidence to support the trial court’s determination that she

       willfully violated the trial court’s restraining order by selling the commercial

       building located in Marion. It appears that the trial court sanctioned Wife in an

       attempt to both compensate Husband for Wife’s willful violation of the lawfully

       entered restraining order and to coerce Wife’s compliance with future court

       orders.


[31]   Given that the trial court’s sanction order covered both discovery issues and a

       willful violation of the trial court’s restraining order by Wife, we cannot say that

       the trial court abused its discretion in imposing $1500 in sanctions against Wife.



                                               Conclusion
[32]   In sum, we conclude that the trial court acted within its discretion in dividing

       the marital estate and in imposing $1500 in sanctions against Wife.


       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 20 of 21
[33]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A04-1509-DR-1388 |April 11, 2016   Page 21 of 21